   MOLLIE M. LEE (SBN 251404)
 1 CHRISTINA E. FLETES-ROMO (SBN 312661)

 2 ANGÉLICA H. SALCEDA (SBN 296152)
   AMERICAN CIVIL LIBERTIES UNION
 3 FOUNDATION OF NORTHERN CALIFORNIA
   39 Drumm Street
 4 San Francisco, CA 94111
   Tel: (415) 621-2493
 5
   Fax: (415) 255-8437
 6 mlee@aclunc.org
   cfletes@aclunc.org
 7 asalceda@aclunc.org

 8 RILEY SAFER HOLMES & CANCILA LLP
   STEPHEN M. HANKINS (SBN 154886)
 9
   MISHAN R. WROE (SBN 299296)
10 456 Montgomery Street, 16th Floor
   San Francisco, CA 94104
11 Telephone: (415) 275-8550
   Facsimile: (415) 275-8551
12 shankins@rshc-law.com
   mwroe@rshc-law.com
13

14 Attorneys for Plaintiff The Unitarian
   Universalist Church of Fresno
15
                           IN THE UNITED STATES DISTRICT COURT
16
                              EASTERN DISTRICT OF CALIFORNIA
17

18                                 FRESNO DIVISION

19 THE UNITARIAN UNIVERSALIST               Case No.: 1:19-cv-00808-LJO-BAM
   CHURCH OF FRESNO,
20                                          STIPULATION AND ORDER FOR
             Plaintiff,                     FILING OF FIRST AMENDED
21                                          COMPLAINT
   vs.
22
                                            Trial Date:  December 15, 2020
23 BRANDI L. ORTH, Fresno County            Time:       8:30 a.m.
   Clerk/Registrar of Voters,               Department: 4 (LJO)
24                                          Judge:      Hon. Lawrence Joseph O’Neill
                  Defendant
25

26

27
                                              1
28                 STIPULATION AND ORDER FOR FILING OF FIRST AMENDED COMPLAINT
                                   CASE NO. 1:19-CV-00808-LJO-BAM
 1         IT IS HEREBY STIPULATED by and between the parties hereto through their

 2 respective attorneys of record that Plaintiff may file a First Amended Complaint, a copy of which

 3 is attached hereto as Exhibit A. This stipulation does not waive any right or argument the County

 4 may have that the First Amended Complaint and each and every claim or cause of action in the

 5 First Amended Complaint may fail to state a valid cause of action or be otherwise legally or

 6 factually deficient. The County would not be barred from asserting any such defects in a motion

 7 to dismiss to the First Amended Complaint or in any appropriate manner in this litigation.

 8         IT IS FURTHER STIPULATED that Defendant waives notice and service of the First
 9 Amended Complaint. The First Amended Complaint shall be deemed served when it is filed in

10 this matter, following court approval, and Defendant’s response to Plaintiff’s First Amended

11 Complaint shall be due within 21 days of that date.

12

13   DATED: January 17, 2020                          /s/ Mollie M. Lee
                                       Mollie M. Lee
14                                     Attorney for Plaintiff The Unitarian Universalist Church of
15                                     Fresno

16
     DATED: January 17, 2020           (as authorized 1/17/2020)   /s/ Katwyn T. DeLaRosa
17
                                       Katwyn T. DeLaRosa
18                                     Attorney for Defendant Brandi L. Orth, Fresno County
                                       Clerk/Registrar of Voters
19

20

21

22

23

24

25

26

27
                                                         2
28                     STIPULATION AND ORDER FOR FILING OF FIRST AMENDED COMPLAINT
                                       CASE NO. 1:19-CV-00808-LJO-BAM
                                                  ORDER
 1
            Pursuant to the parties’ stipulation, Plaintiff may file its First Amended Complaint, a
 2
     copy of which is attached as Exhibit A to the parties’ stipulation (Doc. No. 23), within seven
 3
     days of this Order. Defendants’ response to the First Amended Complaint shall be filed within
 4
     twenty-one (21) days of the filing of the First Amended Complaint.
 5

 6
     IT IS SO ORDERED.
 7
        Dated:     January 22, 2020                           /s/ Barbara   A. McAuliffe              _
 8
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          3
28                       STIPULATION AND ORDER FOR FILING OF FIRST AMENDED COMPLAINT
                                         CASE NO. 1:19-CV-00808-LJO-BAM
